ALLOWANCE
1.            The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

2.            The following is an examiner’s statement of reasons for allowance:
Claims 1-12 are allowed because the prior art made of record does not teach a method or system for dissipating heat from a galvanically non-isolated charger, in the manner as recited in the claims. 

Reasons For Allowance
3.         With respect to claims 1-7, the prior art made of record fails to teach the combination of steps recited in claim 1, including the following particular combination of steps as recited in claim 1, as follows:
at least one capacitor installed in the charger on the input side and connected to a protective conductor, and a current compensation circuit formed by power semiconductor electronics for charging a high-voltage battery, the method comprising:
bringing about a leakage current by the AC current in the at least one capacitor in the charger;
compensating the respective leakage current by the power semiconductor electronics of the current compensation circuit; and
dissipating heat arising in the power semiconductor electronics to a carrier plate disposed in a housing of the charger of the charger and connected to the power semiconductor electronics.


at least one capacitor disposed at the input side of the charger and being connected to a protective conductor, the current compensation circuit being configured to compensate a leakage current brought about by the AC current in the at least one capacitor, and the current compensation circuit comprising power semiconductor electronics in which heat is developed due to the compensation of the leakage current, and a carrier plate to which the power semiconductor electronics are connected, the carrier plate being configured to absorb and dissipate the heat from the power electronics.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUCHIN PARIHAR whose telephone number is (571)272-6210.  The examiner can normally be reached on M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Chiang can be reached on 571-272-7483.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/SUCHIN PARIHAR/
Primary Examiner, Art Unit 2851